QUESTION: Does s. 910.111(b)(2) of the Jacksonville Code conflict with Florida Department of Commerce Rule 8C-16.05(2)(g), F.A.C., and, if so, which of the two controls?
SUMMARY: Section 910.111(b)(2) of the Jacksonville Code does not regulate apprenticeship standards or apprenticeship agreements and does not conflict with Florida Department of Commerce Rule 8C-16.05(2)(g), F.A.C. The Florida Department of Commerce rule about which you inquire reads: The ratio of apprentices to journeymen [shall be] consistent with proper supervision, training, and continuity of employment or applicable provisions in collective bargaining agreements, but in a ratio of not more than one apprentice to the employer in each apprenticeable occupation, and one apprentice for each three journeymen thereafter. . . . (Emphasis supplied.) The purpose of the above-quoted rule and the rules found in Ch. 8C-16, F.A.C., . . . is to set forth labor standards to safeguard the welfare of apprentices and to extend the application of such standards by prescribing policies and procedures concerning the registration of acceptable apprenticeship programs with the State of Florida, Department of Commerce, Division of Labor, Bureau of Apprenticeship. These labor standards and procedures cover the registration, cancellation and deregistration of apprenticeship agreements; and matters related thereto. [Rule 8C- 16.01[2], F.A.C.] Section 910.111(b)(2) of the Jacksonville Code reads as follows: It is the responsibility of a master craftsman obtaining a permit under his name to ensure that: * * * * * (2) The work is done by craftsmen holding valid certificates where required. For this purpose, a certified craftsman is deemed to do the work if he is in direct charge of the work, is continuously present on the site where the work is being done, and is assisted by no more than four helpers. (Emphasis supplied.) The above-quoted provisions of s. 910.111 of the Jacksonville Code do not purport to, and do not in fact, have any bearing on apprenticeship standards. The purpose of s. 910.111(b)(2), supra, is to establish the maximum number of nonjourneymen "helpers" — irrespective of whether such helpers are apprentices — who may assist a certified craftsman in the performance of work which must be performed by a certified craftsman. Inasmuch as s. 910.111(b)(2) of the Jacksonville Code does not purport to regulate apprenticeship standards or apprenticeship agreements, it does not conflict with Rule 8C-16.05(2)(g), F.A.C.